Citation Nr: 9929342	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  96-32 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left knee replacement, currently rated 30 percent.

2.  Entitlement to an increased evaluation for a right knee 
disability, including genu recurvatum (currently rated 10 
percent) and degenerative arthritis (currently rated 10 
percent).

[A separate Board decision addresses an issue of entitlement 
to payment for unauthorized medical expenses.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to July 
1945, and from October 1945 to October 1948.  

This appeal arose from a February 1996 RO decision that 
denied an increase in a 30 percent rating for a left knee 
disability (then described as instability with degenerative 
arthritis) and denied an increase in a 10 percent rating for 
a right knee disability (then described as genu recurvatum 
with degenerative arthritis).  In August 1997, the Board 
remanded the claims.  Subsequently received evidence showed 
the veteran underwent a total left knee replacement in April 
1997.  In an April 1998 decision, RO assigned a 100 percent 
rating for the left knee disability from April 1997 through 
May 1998 (a one month temporary total convalescent rating 
followed by a one year total disability rating after 
implantation of the prosthesis), and from June 1998 the 
residuals of the the left knee replacement were rated 30 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (1998).  
In the April 1998 decision, the RO also assigned a rating of 
10 percent for genu recurvatum of the right knee and a 
separate rating of 10 percent for degenerative arthritis of 
the right knee.  The RO informed the veteran that it 
considered this rating action to be a grant of the benefits 
sought on appeal and that his appeal would be considered 
withdrawn unless he indicated to the contrary in 60 days.  In 
May 1998, the veteran responded and indicated he wanted his 
appeal to continue.  In October 1998, the RO confirmed the 30 
percent rating for the left knee disability, and the case was 
subsequently returned to the Board.





REMAND

As pointed out in August 1999 written argument by the 
veteran's representative at the Board, the veteran's appeal 
for increased ratings for right and left knee disabilities 
continues since, during the remand, the RO did not assign 
maximum ratings.  AB v. Brown, 6 Vet.App. 35 (1993).  The 
last supplement statement of the case was issued by the RO in 
June 1996, well before the August 1997 Board remand.  Since 
then,  a considerable amount of additional relevant medical 
evidence has been received, and due process requires that 
such be addressed in another supplemental statement of the 
case.  38 C.F.R. §§ 19.37, 20.1304 (1998).  A remand for this 
purpose is required.  Any ongoing treatment records should 
also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  On remand, the veteran has the right to submit any 
other evidence and argument on the issues of increased 
ratings for right and left knee disabilities.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1. The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him for right 
and left knee problems since June 1998; 
the RO should obtain the related 
treatment records which are not already 
in the claims folder, following the 
procedures of 38 C.F.R. § 3.159. 

2.  The RO should then review the claims 
of increased ratings for right and left 
knee disabilities.  If the claims are 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case 
(addressing all evidence received and 
adjudicative actions since the last 
supplemental statement of the case in 
June 1996), 


and given an opportunity to respond.  
Then the case should be returned to the 
Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

